Citation Nr: 1718111	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part denied service connection for right ear hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, right ear hearing loss is the result of noise exposure military service.

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

Factual Background and Analysis

The Veteran asserts that his hearing loss is due to noise exposure during military service.  He asserts that during service, he filed 105 artillery next to 155 Howitzers, M1 Garand, 50 caliber machine guns and did not have hearing protection other than using a cigarette butt.  See VBMS VA-21-4138 Statement in Support of Claim received 3/31/14.  Further in his VA Form I-9 received in VBMS on 7/27/16 he argued that his post service noise exposures were minimal.  He expressed issues with conclusions made by the VA examiner regarding his occupational noise exposure and stated that his type of work was quality control done in a quite environment.  He expressed that the opinion rendered by a private examiner is based on my correct post service noise exposure.

Service treatment records show normal 15/15 whispered voice hearing on both the September 1958 pre-induction examination and December 1959 entrance examination and he denied any ear troubles or history of wearing hearing aids.  See STRS in VBMS 5/7/14 at pg 4-15.  No ear problems or problems with hearing were shown in service and on separation examination in January 1962, his hearing for the right ear was noted to be as follows on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
Not done
0 (5)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the Board presumes that the January 1962 hearing evaluation was conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).  The revised number is included in parenthesis.  The findings of the left ear for which service connection is currently in effect have been omitted as they are not pertinent to this appeal which is limited to the right ear.  

Service personnel records (SPRs) show that the Veteran's MOS was of a wheel and vehicle mechanic, with his last duty assignment at HqBtry, 4th Infantry Div Arty in Ft Lewis, Washington, as recorded in his DD-214.  Additional SPRs showed that he was assigned to artillery units throughout most of his service, with service with the 6th Howitzer Battalion, 29th Artillery shown from August 1960 to April 1961 and continued with the 29th Artillery through October 1961.  His duties through this service were as wheeled vehicle mechanic.  See SPRs in VBMS on 5/7/14 at pgs 13, 95.

The SPRs also confirm training using weapons including rifle and M1 training during service.  See SPRs in VBMS on 5/7/14 at pgs 61-62, 67-68 and 75-76.  

The evidence shows a current right ear hearing disability.  See July 2014 VA Examination Report (diagnosing a right ear sensorineural hearing loss in the range of 500 to 4000 Hz).  Thus, a present disability has been established by the evidence.  However the July 2014 examiner determined that a right ear hearing loss was less likely than not related to service, to include in-service noise exposure.  

In providing the rationale for this opinion the July 2014 examiner did make note of the noise exposure in-service with his MOS of a wheel and vehicle mechanic and reports of exposure to artillery from training and being in the 29th Artillery outfit.  He also reported exposure to trucks and jeeps in the shop from being a mechanic, all without the use of hearing protection.  The examiner appeared to presume pre- service noise exposure and post service occupational noise exposure by pointing out the Veteran worked in a machine shop a few before service and that since the service, he worked for Allis Chalmers in the inspection department, without hearing protection for most of his nearly 35 year career there.  

The July 2014 examiner also noted that there were normal hearing thresholds at separation from service and therefore, it is less likely than not that hearing loss was caused by or the result of an event during military service in the right ear, citing a medical treatise from the Institute of Medicine (2005) which concluded that there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  

The July 2014 examiner concluded that there is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  The examiner was not denying exposure to noise, rather stating that the exposure did not result in hearing loss that meets criteria for service connection.  The examiner stated that when evaluating his current degree of hearing loss, one cannot rule out contributions from his civilian occupation and the aging process.  

In support of his claim, the Veteran submitted the report of an August 10, 2015 private audiological evaluation and opinion, received in VBMS on August 26, 2015 and April 19, 2016.  This opinion contained audiological test results consistent with hearing loss for the right ear and disclosed a case history review by the examiner who noted excessive noise weapons and artillery training, with his DD-214 confirming he was in the artillery division.  The examiner indicated that there was no history of pre-service or post-service exposure.  The examiner gave an opinion that the Veteran's hearing loss is related to his military noise exposure which was based on case history, configuration of hearing loss and onset of tinnitus.  The examiner indicated that there was not a separation examination available for review so that it was not possible for this to determine whether there was a hearing loss or threshold shift at separation.  

VA records confirm complaints of and treatment for hearing loss with a March 2014 primary care note showing he wished to establish VA care for hearing aids.  See 7 pg CAPRI in Virtual VA on 8/14/14.  Thereafter the records show audiological follow-up for sensorineural hearing loss impacting the right ear with hearing aids from 2014 through 2016.  See 58 pg CAPRI in Virtual VA on 5/13/16 at pg 31, 34, 48-50; see also 57 pg CAPRI in Virtual VA on 7/6/16 at pg 40, 51; see also 67 pg CAPRI in Virtual VA on 6/8/16 on pgs 57, 58.  None of the VA records contained any significant opinions regarding etiology of the right ear hearing loss.

The report of a June 2016 VA examination primarily addressed the severity of his service-connected left ear hearing loss with no etiology opinion provided regarding the right ear.  The examination did confirm the presence of a right ear sensorineural hearing loss.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

The Veteran is competent to describe what he experienced in service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

The Board finds the Veteran's statements with respect to his noise exposure to be competent and credible.  The SPRs confirm his service as a wheeled vehicle mechanic in artillery units and he also had training with firearms.  Thus the Board finds his claimed exposure to artillery noise is likely as not, in addition to the exposure to noise in the regular course of his duties as a wheeled vehicle mechanic.  

The Board notes that page 16 of the RO's July 2016 statement of the case (SOC) conceded "some" exposure to hazardous noise from his MOS as a wheeled mechanic.  However the RO went on to describe the favorable opinion from the August 2015 private audiological report based on inaccurate historical information, (specifically the history of  exposure to artillery noise).  Based on this, the RO in the July 2016 SOC lent less probative weight to this report.  However the Board finds that the evidence is in equipoise as to the history of noise exposure from artillery and thus the history of such exposure helped form the rationale for the favorable opinion in the August 2015 private audiological report.  The Board further notes that the Veteran's noise exposure was conceded and considered when the RO granted service connection for a left ear hearing loss.  

As for the unfavorable opinion from the July 2014 VA examination, the weight of this examination's opinion is lessened by the examiner's conclusions of long-term post service noise exposure which the Veteran has clarified in a credible statement did not occur, and he credibly explained that his post service job did not entail exposure to hazardous noise.  

Hence the favorable and unfavorable opinions are in equipoise in this matter.  

Therefore, in light of the Veteran's established in-service noise exposure, his current right ear hearing loss disability for VA purposes, the credible lay statements and the balance of the medical evidence showing a nexus between his right ear hearing loss and service, the Board finds that the evidence weighs in favor of the Veteran's claim.  In cases where the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


